Citation Nr: 1017351	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to diabetes mellitus, type 
II.

3.  Entitlement to service connection for cataracts, claimed 
as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for lower extremity 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.  His service included an 11 month, 14 day tour of duty 
in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange or other 
herbicides while there.

2.  Affirmative evidence shows that the Veteran's diabetes 
mellitus, type II, is not presumptively related to herbicide 
exposure in service and the disability is not causally or 
etiologically related to any disease, injury, or incident in 
service either on a direct basis or due to aggravation; 
further, the Veteran's diabetes mellitus, type II, was 
neither caused or aggravated by a service-connected 
disability nor manifested within one year of the Veteran's 
discharge from service.

3.  A cardiovascular disability is not causally or 
etiologically related to any disease, injury, or incident in 
service either on a direct basis or due to aggravation; 
further, such disability was neither caused or aggravated by 
a service-connected disability nor manifested within one year 
of the Veteran's discharge from service.

4.  Cataracts are not causally or etiologically related to 
any disease, injury, or incident in service either on a 
direct basis or due to aggravation; further, such disability 
was neither caused nor aggravated by a service-connected 
disability.

5.  Peripheral neuropathy of the lower extremities is not 
shown to be causally or etiologically related to any disease, 
injury, or incident in service, to include exposure to 
herbicides, and was not caused or aggravated by a service-
connected disability nor manifested within one year of the 
Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by the Veteran's active duty military service, and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A cardiovascular disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service, 
nor is such a disability proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

3.  Cataracts were not incurred in or aggravated by the 
Veteran's active duty military service and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2009).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is such a disability 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in April 2006, which was prior to the 
December 2006 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2006 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claims decided herein, and which party 
was responsible for obtaining the evidence.  38 C.F.R. 
§ 3.159; See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  See Pelegrini II, at 120-21.  Thus, the Board 
finds that the notice required by the VCAA and implementing 
regulations was furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since his claims ares being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  Moreover, the Veteran was 
provided with notice of the disability rating and effective 
date elements in the April 2006 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him a 
VA examination during the appeal period.  The opinions 
supplied by the VA examiners in November 2006 were based on 
the Veteran's medical history and complaints, a thorough 
examination of the Veteran, and a review of his claims file.  
The examiners provided sufficient detail for the Board to 
make a decision in this appeal and their reports are deemed 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA undertakes the effort to provide 
an examination for a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  The appellant was also provided with 
the opportunity to attend a Board hearing which he declined.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's service treatment records are devoid of 
complaints or findings related to the conditions being 
claimed, i.e., diabetes mellitus, type II, cardiovascular 
disease, cataracts and peripheral neuropathy of the lower 
extremities.  These records include the Veteran's February 
1967 separation examination report showing normal clinical 
evaluations of the Veteran's heart, eyes and lower 
extremities.  A urinalysis performed at that time was 
negative for sugar and chest x-rays were negative based on a 
dry reading.  The Veteran denied on a March 1967 statement 
any changes to his physical condition since his February 1967 
physical examination.

Records from St. Luke's Medical Center in March 2000 show 
that the Veteran called a rescue squad after experiencing 
chest pain and suffered cardiac arrest in the field.  He and 
taken by ambulance to St. Luke's Medical Center and was 
diagnosed as having coronary artery disease.  Noted 
procedures included cardiac catheterization, cystoscopy, 
emergency myocardial revascularization times two, and 
transurethral incision of bladder neck contracture.  His 
final diagnoses included cardiac arrest, ventricular 
fibrillation, status post successful resuscitation, acute 
septal myocardial infarction and chest pain.  His medical 
history was positive only for rheumatoid arthritis.  Noted 
medication for rheumatoid arthritis included prednisone.  

Private medical records from Wisconsin Health Fund show that 
the Veteran was seen for a follow up of diabetes mellitus in 
August 2001.  

On file are private medical records from Dr. Kesky in March 
2003 and February 2004.  These records show that the Veteran 
had diabetes and had no family history of the disability.  
These records diagnose the Veteran as having diabetes 
mellitus without background diabetic retinopathy.

In March 2006, the Veteran filed a claim of entitlement to 
service connection for diabetes mellitus, type II.  He also 
filed claims of entitlement to service connection for heart 
disease, peripheral neuropathy and vision problems, all 
claimed as secondary to diabetes mellitus, type II.  

Private medical records from Wisconsin Health Fund show that 
the Veteran was seen for a routine annual physical 
examination in August 2006 and was noted as having coronary 
heart disease, stable, diabetes mellitus, type II, 
excellently controlled, congestive heart failure, stable, 
history of ventricular tachycardia, presently stable, 
hyperlipidemia, and diabetic peripheral neuropathy, newly 
diagnosed.  According to the Veteran's history, he quit 
smoking in 1998.  He was noted to have smoked 2 to 3 packs of 
cigarettes per day for approximately 25 to 30 years.  It is 
also noted that his father died of coronary artery disease.  

During a VA eye examination in November 2006, the Veteran 
complained of occasional right eyelid twitching and no 
diplopia.  His ocular history included diabetes for five 
years without diabetes retinopathy.  He had refractive error.  
The VA examiner assessed the Veteran as having non insulin 
dependent diabetes mellitus times five years, without 
diabetic retinopathy; refractive error; nuclear sclerosis, 
posterior subcapsular cataract, age-related versus diabetes.  
No trauma; and increased cup-to-disk, with possible family 
history of glaucoma.  "IOP" good.  No "HVF" available, but 
Veteran being followed by outside ophthalmologist.   

Also in November 2006, the Veteran underwent a VA examination 
for diabetes.  The Veteran reported at that time that he had 
been told in 1999 that he was a borderline diabetic, but was 
not given an "official diagnosis of diabetes" until 2003.  
He further reported being diagnosed as having rheumatoid 
arthritis approximately 10 years earlier and had been steroid 
dependent for at least 7 years.  He was noted to currently be 
on prednisone 5 mg daily and reportedly began taking 
prednisone in 1998 or 1999.  He also reported that he had 
never been told that his long-term prednisone use most likely 
could be the major cause for his diabetes.  His noted heart 
history included surgery in July 2000 that involved an 
internal cardiac defibrillator placement due to ventricular 
tachycardia.  The Veteran denied any further cardiac surgery 
since July 2000.  He also reported developing intermittent 
problems of tingling of the fingertips and numbness of his 
toes approximately one year earlier.  He said he medically 
retired from his 32 years as a truck driver because his 
internal cardiac defibrillator placement was "not acceptable 
for maintaining a 'CDL' license."  

The VA examiner diagnosed the Veteran as having type II 
diabetes mellitus.  He opined that based on the Veteran's 
past medical problems, his rheumatoid arthritis for at least 
10 years, and steroid dependence for at least 7 of those 
years, his type II diabetes mellitus was at least as likely 
as not due to his long-term steroid use.  He relayed the 
Veteran's report of having a slightly elevated glucose level 
around the same time that prednisone had been initiated for 
his rheumatoid arthritis and that he had not been given an 
official diagnosis of diabetes mellitus type II for another 
four years.  The examiner went on to diagnose the Veteran as 
having pre-existing anterior myocardial infarction secondary 
to severe coronary artery disease with status post bypass 
surgery and internal cardiac defibrillator placement in 2000.  
He said the Veteran's condition had remained stable, 
especially since the diagnosis of diabetes and that, 
therefore, his coronary artery disease had not been 
permanently aggravated beyond normal progression by the 
Veteran's diabetes.  The examiner also diagnosed the Veteran 
as having mild peripheral neuropathy of the feet secondary to 
type II diabetes.

On file is a June 2007 letter from Miriam N. Hanna, M.D., of 
Rheumatoid Disease Center noting that the Veteran had been 
followed at that facility since roughly 1989 and that he had 
developed diabetes in 2005.  Dr. Hanna reported that the 
Veteran had required multiple medications to control his 
rheumatoid arthritis including prednisone which had been used 
in low doses between 1997 and early 2001. She also said that 
the prednisone had again been resumed in January 2003 at a 
dose of just 5 mg daily.  She stated that although high doses 
of prednisone certainly can bring out a tendency to diabetes, 
she "doubted" that 5 mg per day would be the cause of the 
Veteran's diabetes mellitus.  

In November 2007, the RO received treatment records for 
rheumatoid arthritis from Dr. Hanna from February 2005 to 
October 2007.  These records show that the Veteran's 
medication included 5 mg of prednisone.

On file is a VA medical opinion obtained in March 2008.  
After reviewing the Veteran's medical records including Dr. 
Hanna's June 2007 opinion, and accurately relaying the 
Veteran's history of prednisone use, the VA examiner opined 
that it was more likely than not that the Veteran's diabetes 
mellitus was secondary to long term prednisone use.  He cited 
to a medical study by Gurwitz, et al. in the Archives of 
Internal Medicine 1994 which found that even patients treated 
with less than 10 mg of prednisone daily had an approximately 
two fold increase in the risk of initiating hypoglycemic 
therapy, meaning developing diabetes that required medical 
therapy.  He also noted that other studies in transplant 
patients in whom steroids were used more on a chronic basis 
have shown glucose intolerance even at a dose of 5 mg daily 
of prednisone between 34 to 55% at one year.  

In the substantive appeal dated in May 2008, the Veteran said 
he was continuing with his contention that his diabetes 
mellitus was caused by his exposure to Agent Orange rather 
than prednisone use.  He relayed that several doctors told 
him that his low dose of prednisone would not cause diabetes 
and he was attempting to obtain another medical opinion.  He 
pointed out that "glucose intolerance" as discussed by the 
VA examiner in March 2008 was different than diabetes 
mellitus.  He added that his heart disease, peripheral 
neuropathy of the lower extremities and cataracts were 
complications of his diabetes mellitus and should also be 
service connected.


III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as diabetes mellitus and 
cardiovascular-renal disease, to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (meaning transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, see Note 2), porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d)(1) state that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309, including diabetes 
mellitus, will be any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease. The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  
The United States Court of Appeals for the Federal Circuit 
has held, however, that a claimant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
In other words, the fact that the veteran may not meet the 
requirements for service connection on a presumptive basis 
does not in and of itself preclude the establishment of 
service connection, as entitlement may alternatively be 
established on a direct basis.

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a).  When aggravation of a 
Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus or relationship 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The weight the Board places on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

The Veteran contends that his exposure to herbicides while 
serving in Vietnam, specifically Agent Orange, resulted in 
diabetes mellitus, type II, which, in turn, resulted in 
cardiovascular disease, cataracts and peripheral neuropathy 
of the lower extremities, respectively.  Therefore, he 
contends that service connection is warranted for such 
disabilities.

As a starting point, with respect to diabetes mellitus, type 
II, while the Veteran is presumed to have been exposed to 
herbicides coincident with his service in Vietnam and has a 
current diagnosis of diabetes mellitus, type II, the Board 
finds that there is affirmative evidence showing that such 
disease was not incurred in service.  Specifically, the 
November 2006 VA examiner, after fully reviewing the 
Veteran's records and physically examining him, opined that 
the Veteran's diabetes mellitus was at least as likely as not 
due to his long-term steroid use.  He noted that the Veteran 
had a slightly elevated glucose level around the same time 
that prednisone had been initiated for his rheumatoid 
arthritis, but that the Veteran had not been diagnosed as 
having diabetes mellitus, type II, for another four years.  

While the Board has considered the contrasting opinion from 
Dr. Hanna who opined in June 2007 that due to the Veteran's 
low dosage of prednisone., 5 milligrams (mg) daily, it was 
"doubtful" that it was the cause of his diabetes mellitus, 
he provided no rationale or support for his opinion and did 
not indicate that he had reviewed the Veteran's claims file.  
Moreover, his opinion was reviewed by a subsequent VA 
examiner in March 2008 who, after reviewing the Veteran's 
medical records and prednisone history, similarly opined that 
the Veteran's diabetes mellitus, type II, was more likely 
than not secondary to his long term prednisone use.  In 
support of his opinion, this VA examiner cited to a medical 
study from the Archives of Internal Medicine 1994 which found 
that even patients treated with less than 10 mg of prednisone 
daily had an approximately two fold increase in the risk of 
initiating hypoglycemic therapy, meaning developing diabetes 
that required medical therapy.  

Thus, in assessing the credibility and weight of the medical 
evidence above as the Board is required to do, see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997), the Board 
assesses greater weight and credibility to the VA examiners' 
November 2006 and March 2008 opinions as these opinions were 
supported by rationales and noted medical studies.  
Accordingly, the Board concludes that the presumption of 
service connection for diabetes mellitus as a result of 
herbicide exposure has been rebutted by affirmative evidence 
to the contrary.  38 C.F.R. § 3.307(d)(1).

The Veteran's own belief of a relationship between his 
postservice diabetes mellitus, type II, and service, namely 
exposure to herbicides, is insufficient to overcome the 
rebuttal of service incurrence attributable to the VA 
examiners' opinions in November 2006 and March 2008, because 
the Veteran is a layman and without medical training or 
expertise in this medical area; he is not competent to render 
a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Even though presumptive service connection is not warranted 
in this instance, the Veteran is not precluded from 
establishing service connection for diabetes mellitus, type 
II, with proof of actual direct causation from exposure from 
an herbicide agent or other link to service.  See Combee, 
supra.  In this regard, the Board has considered whether the 
Veteran is entitled to service connection for diabetes 
mellitus, type II, on a direct basis.  

As noted in the facts above, the Veteran's service treatment 
records are devoid of complaints, treatment or a diagnosis 
related to diabetes mellitus and a urinalysis performed at 
his separation examination in February 1967 was negative for 
sugar.  The first postservice medical evidence related to 
diabetes mellitus, type II, is a notation on a private 
medical record dated many years after service, in August 
2001.  In this regard, a private medical record from 
Wisconsin Health Fund shows that the Veteran was being seen 
for a follow up of diabetes mellitus.  The Veteran reported 
to a VA examiner in November 2006 that he was first told in 
1999 that he was a borderline diabetic, but was not given an 
official diagnosis until 2003.  Regardless of the exact date 
of onset of the Veteran's diabetes mellitus, it is clear by 
the evidence that it became manifest many years after 
service.  As such, presumptive service connection for 
diabetes mellitus as a chronic disease under the provisions 
of 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 is 
not warranted.  

In short, the evidence of record fails to show that the 
Veteran's diabetes mellitus, type II, diagnosed years after 
service, was causally or etiologically related to any 
disease, injury, or incident in service.  Rather, as 
discussed above, the weight of medical evidence (i.e., the VA 
examiners' opinions in November 2006 and March 2008) 
establish that the Veteran's diabetes mellitus was more 
likely than not caused by or a result of steroid medication 
(i.e., predinsone) that was prescribed for his nonservice-
connected rheumatoid arthritis.

As far as a heart disability, the Veteran was first treated 
for heart problems in March 2000 at which time he was 
hospitalized after suffering chest pain and cardiac arrest.  
He was diagnosed as having coronary artery disease.  As this 
disability was neither shown to be a chronic disability in 
service nor involve continuity of symptomatology since 
service, service connection under the provisions of 38 C.F.R. 
§ 3.303(b) is not warranted.  Also, as the disability became 
manifest many years after service, presumptive service 
connection under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 for coronary artery disease is not warranted.  
Regarding the other claimed disabilities, the Veteran was 
newly diagnosed as having diabetic peripheral neuropathy in 
August 2006, and was found by a VA examiner in November 2006 
as having posterior subcapsular cataract, age-related versus 
diabetes.  Again, as these disabilities were neither shown to 
be chronic disabilities in service nor involved continuity of 
symptomatology since service, service connection under the 
provisions of 38 C.F.R. § 3.303(b) is not warranted.  
Moreover, as the Veteran's diabetic peripheral neuropathy of 
the lower extremities does not meet the definition of acute 
and subacute peripheral neuropathy under 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) (meaning transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset, see Note 2), presumptive service connection for such 
disability under the provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) is not warranted.  

Moreover, the Veteran is neither claiming that his 
cardiovascular disability, cataracts or peripheral neuropathy 
are related to service nor is there any medical evidence 
relating them to service.  See 38 C.F.R. § 3.303(d).  Rather, 
the Veteran contends that these disabilities are secondary 
his diabetes mellitus, type II.  As noted above, VA 
regulations provide that disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  However, as discussed 
previously, the Veteran is not entitled to service connection 
for diabetes mellitus, type II.  As such, the Board finds 
that under the law, the Veteran lacks legal grounds to 
establish entitlement to service connection for his claimed 
cardiovascular disease, cataracts or peripheral neuropathy of 
the lower extremities as secondary to diabetes mellitus, type 
II.  See Saboni v. Brown, 6 Vet. App. 426 (1994).

Based on the foregoing, the Veteran's claims of entitlement 
to service connection for diabetes mellitus, type II, a 
cardiovascular disability, cataracts and peripheral 
neuropathy of the lower extremities must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence as outlined above is 
against the Veteran's claims, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107.

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, type II, claimed as 
secondary to herbicide exposure, is denied.

Service connection for a cardiovascular disability, claimed 
as secondary to diabetes mellitus, type II, is denied.

Service connection for cataracts, claimed as secondary to 
diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the lower 
extremities, claimed as secondary to diabetes mellitus, type 
II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


